925 F.2d 1479
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Barbara Ann LAUDERDALE, Petitioner,v.MERIT SYSTEMS PROTECTION BOARD, Respondent.
No. 90-3482.
United States Court of Appeals, Federal Circuit.
Jan. 15, 1991.

Before MICHEL, LOURIE and CLEVENGER, Circuit Judges.
DECISION
PER CURIAM.


1
Barbara Ann Lauderdale appeals the decision of the Merit Systems Protection Board, Docket No. CH07529010027 (July 10, 1990), denying her petition for review under 5 C.F.R. Sec. 1201.115 and making final the initial decision of the Administrative Judge ("AJ") which dismissed her appeal as not timely filed.  We affirm.

OPINION

2
This case sadly involves an uncontested assertion of professional incompetence by petitioner's former counsel during proceedings before the Merit Systems Protection Board for which we have no choice but to let the unfortunate consequences fall upon the petitioner.  The facts of the case, which clearly demonstrate that petitioner's appeal was not timely filed, are set forth in detail in the initial decision of the AJ.  So also are the several opportunities afforded petitioner by the AJ to come forward and show cause why the time limitations should be waived, opportunities to which petitioner and her counsel did not respond.  The initial decision also correctly set forth and applied the law of this circuit that a client cannot escape the consequences of an untimely filing by her designated representative even if she in good faith relied upon the advice and actions of her representative.    Rowe v. Merit Systems Protection Board, 802 F.2d 434, 437 (Fed.Cir.1986).